                      IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF UTAH

MINT SOLAR, LLC, a Utah limited liability
company, and KNIGHT WEST                          MEMORANDUM DECISION AND ORDER
CONSTRUCTION, INC., a Utah corporation,           ON PENDING MOTIONS

Plaintiffs,
                                                  Case Number 2:18-CV-569 TS
v.
                                                  District Judge Ted Stewart
BART SAVAGE, an individual, AARON
HALDERMAN, an individual, OLIVIA
BLACK, an indivdual, PRIZM ENERGY
LLC, a Utah limited liability company,
PRIZM ENTERPRISES, LLC, a Utah limited
liabilty company, PRIZM HOME LLC, a
Utah limited liability company, and DOES 1-
10,

Defendants.

BART J. SAVAGE, an individual, AARON
HALDERMAN, an individual, OLIVIA
BLACK, an individual, PRIZM ENERGY,
LLC a Utah limited liability company,

Cross-Complainants,

v.

SCOTT SHUMWAY, an individual;
SPENCER SHUMWAY, an individual;
SIMON KEOGH, an individual; COLTON
CHESTNUT, an individual; BYRON
SMITH, an individual; BLAINE
THATCHER, an individual; BRENDAN
HAYS, an individual; TOMAS REYES, an
individual; KNIGHT WEST
CONSTRUCTION, INC., a Utah corporation;
MINT ENERGY, LLC, a Utah limited
liability company; and MNT HOLDINGS,
INC., nominally, and ROES 1-100.

Cross-Defendants.




                                              1
       This matter is before the Court on a Motion for Entry of Default and Dismissal filed by

Plaintiffs, Counterclaim Defendants, and Third-Party Defendants (collectively, “Plaintiffs”).

Also before the Court is a Written Statement and Request for Case Dismissal submitted by

Defendant Bart Savage. 1 For the reasons discussed below, the Court will deny Plaintiffs’ Motion

and Defendant’s request for dismissal.

       Plaintiffs Mint Solar, LLC (“Mint”) and Knight West Construction, Inc. (“Knight”)

initially filed this action in state court against Defendants Bart Savage, Aaron Halderman, Olivia

Black, Prizm Enterprises, LLC and Prizm Home LLC (collectively, “Defendants”). Defendants

removed this action to this Court on July 17, 2018. On July 24, 2018, Defendants filed a Cross-

Complaint.

       On September 10, 2018, Defendants filed a motion to dismiss, seeking dismissal of all of

Plaintiffs’ claims. The Court denied that motion on November 13, 2018. 2

       After the motion to dismiss was denied, the parties agreed to multiple extensions for

Defendants to file their answer. However, no answer has ever been filed.

       On April 9, 2019, Defendants’ counsel sought to withdraw. On April 15, 2019, the Court

granted counsel’s motion. As part of the Court’s order, the Court directed Defendants to file a

notice of substitution of counsel or a notice of appearance within twenty-one days. Defendants

were further advised that the entity Defendants must be represented by an attorney. Defendants

were warned that failure to comply could result in sanctions, including dismissal or default.



       1
         Mr. Savage purports to file his Written Statement and Request for Case Dismissal on
behalf of himself and Defendant Aaron Halderman. However, Mr. Savage cannot represent or
act for Mr. Halderman. Therefore, the Court will consider the submission only as it relates to
Mr. Savage.
       2
         The Court initially dismissed Plaintiffs’ eighth cause of action, but later reinstated it
after a motion to reconsider was filed by Plaintiffs. See Docket No. 40.


                                                  2
       Defendants failed to comply with this order. While Defendant Olivia Black sought and

received an extension of time to file a notice of appearance or notice of substitution of counsel,

the extended time for her to do so has expired. Thus, no Defendant has complied with the

Court’s order, though Defendant Savage has filed an untimely answer.

       Plaintiffs bring their Motion seeking default pursuant to Fed. R. Civ. P. 55 and dismissal

based on Defendants’ failure to comply with the Court’s order. 3 The Court agrees with much of

what is contained in Plaintiffs’ Motion and could justifiably enter default against Defendants and

dismiss their counterclaims and third-party claims. However, given the history of this case and

the pro se status of Defendants, the Court will afford Defendants one last opportunity to come

into compliance with the Court’s orders and participate in this litigation. Therefore, the Court

will allow Defendants an additional fourteen (14) days from the date of this Order to file a notice

of substitution of counsel or a notice of appearance. Defendants are again notified that they may

not represent the entity Defendants pro se. Rather, those Defendants must be represented by an

attorney who is admitted to practice law in this Court. Moreover, Defendants may not represent

any other Defendant and may not attempt to file documents on their behalf. Additionally,

Defendants must each file an Answer within fourteen (14) days of this Order. Failure to comply

with these requirements will result in sanctions, up to and including default and dismissal.

       Also before the Court is a Written Statement and Request for Case Dismissal filed by

Defendant Savage. Defendant essentially asks the Court to dismiss this case. However, he

provides no basis for doing so. To the extent that he is seeking dismissal of Defendants’




       3
         Because Defendant Black had sought and received an extension, Plaintiffs did not seek
default and dismissal as to her. However, as stated, Ms. Black has failed to comply with the
Court’s order and the extended time for doing so has expired.


                                                 3
counterclaim and third-party claims, his request fails to satisfy the requirements of Fed. R. Civ.

P. 41. As a result, his request must be denied.

       It is therefore

       ORDERED that Plaintiffs’ Motion for Entry of Default and Dismissal (Docket No. 48) is

DENIED WITHOUT PREJUDICE. It is further

       ORDERED that Bart Savage’s Written Statement and Request for Case Dismissal

(Docket No. 52) is DENIED.

         Defendants are ordered to comply with the terms of this Order within fourteen (14)

days. Failure to do so will result in sanctions, up to and including default and dismissal.

       DATED this 17th day of June, 2019.

                                              BY THE COURT:



                                              Ted Stewart
                                              United States District Judge




                                                  4
